Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing N e w sR e l e a s e Contacts: Media Investor Relations Robert C. Ferris Elena Doom (973) 455-3388 (973) 455-2222 rob.ferris@honeywell.com elena.doom@honeywell.com KEVIN BURKE, CONSOLIDATED EDISON CHAIRMAN, PRESIDENT, AND CEO, JOINS HONEYWELLS BOARD OF DIRECTORS MORRIS TOWNSHIP, NJ, January 7, 2010  Honeywell (NYSE: HON) today announced that Kevin Burke, 59, chairman, president, and chief executive officer of Consolidated Edison, Inc. (Con Edison), has been elected to its Board of Directors. He will serve on the Audit and Retirement Plans Committees. Kevins extensive public company management experience and background in engineering and law make him a valuable addition to our Board of Directors, said Honeywell Chairman and Chief Executive Officer Dave Cote. His analytical business approach can help Honeywell build on its core strengths and further establish our great positions in good industries. Adding his customer-focused mindset to our already strong Board is important as we continue to differentiate Honeywell through our technology offerings and build on our leadership position in energy efficiency products and services. Nearly 50% of Honeywells product portfolio company-wide is linked to energy efficiency. The company estimates that U.S. energy consumption could be reduced by 15 to 20% by using existing Honeywell technologies. Burke joined Con Edison in 1973 and has held positions of increasing responsibility in system planning, engineering, law, nuclear power, construction, and corporate planning. He served as senior vice president, with responsibility for customer service and for Con Edison's electric transmission and distribution systems. In 1999, Burke was elected president of Orange and Rockland Utilities, Inc., a subsidiary of Con Edison. He was elected president and chief operating officer of Consolidated Edison Company of New York in 2000, was appointed president and chief executive officer of Consolidated Edison, Inc. in 2005, and elected chairman in 2006. -MORE- Burke - 2 Burke serves on the boards of directors of a number of industry organizations, including the American Gas Association, the Edison Electric Institute, and the New
